UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number:000-26073 IMMEDIATEK, INC. (Exact name of registrant as specified in its charter) Nevada 86-0881193 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3301 Airport Freeway, Suite 200, Bedford, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(888) 661-6565 Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No x Note—Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No x The aggregate market value of the outstanding common stock of the registrant held by non-affiliates of the registrant, computed by reference to the price at which the common equity was last sold as of the last business day of theregistrant’s most recently completed second quarter was approximately $673,798.For purposes of this computation, all officers, directors and 10% stockholders were deemed to be affiliates.This determination should not be construed as an admission that such officers, directors and 10% stockholders are affiliates. As of December 31, 2013 and March 31, 2014, the issuer had 15,865,641 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Certain information called for by Part III of this form is incorporated by reference to the definitive Information Statement for the registrant to be filed with the Securities and Exchange Commission not later than 120 days after December 31, 2013. TABLE OF CONTENTS Page INTRODUCTION 1 FORWARD−LOOKING STATEMENTS 1 PART I 2 Item 1. Description of Business. 2 Item 1A. Risk Factors 8 Item 2. Properties. 18 Item 3. Legal Proceedings. 19 Item 4. Mine Safety Disclosures. 19 PART II 19 Item 5. Market for Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 19 Item 6. Selected Financial Data. 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 7A. Quantitative and Qualitative Disclosure About Market Risk. 26 Item 8. Financial Statements and Supplementary Data. 26 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 26 Item 9A. Controls and Procedures. 26 Item 9B. Other Information. 26 PART III 27 Item 10. Directors, Executive Officers and Corporate Governance. 27 Item 11. Executive Compensation. 27 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 27 Item 13. Certain Relationships and Related Transactions, and Director Independence. 27 Item 14. Principal Accounting Fees and Services. 27 PART IV 27 Item 15. Exhibits, Financial Statement Schedules. 27 SIGNATURES 30 i Table of Contents INTRODUCTION Unless the context otherwise indicates, all references in this Annual Report on Form 10-K to the “Company,” “Immediatek,” “Officeware,” “DiscLive,” “IMKI Ventures,” “we,” “us,” “our” or “ours” or similar words are to Immediatek, Inc. and its direct, wholly-owned subsidiaries, Officeware Corporation, DiscLive, Inc. or IMKI Ventures, Inc.Accordingly, there are no separate financial statements for Officeware Corporation, DiscLive, Inc. or IMKI Ventures, Inc. TRADEMARKS AND SERVICE MARKS This Annual Report on Form 10-K contains registered trademarks and service marks owned or licensed by entities and persons other than us. MARKET AND INDUSTRY DATA AND FORECASTS Market and industry data and other statistical information and forecasts used throughout this Annual Report on Form 10-K are based on independent industry publications, government publications and reports by market research firms or other published independent sources.Some data also is based on our good faith estimates, which are derived from our review of internal surveys, as well as independent sources.Forecasts are particularly likely to be inaccurate, especially over long periods of time. FORWARD−LOOKING STATEMENTS This Annual Report on Form 10-K and the materials incorporated by reference into this Annual Report on Form 10-K include “forward-looking statements” intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995.These forward-looking statements generally can be identified as such because the context of the statement includes words such as “may,” “estimate,” “intend,” “plan,” “believe,” “expect,” “hope,” “anticipate,” “will,” “should” or other similar expressions.Similarly, statements in this Annual Report on Form 10-K that describe our objectives, plans or goals also are forward-looking statements.These statements include those made on matters such as our financial condition, litigation, accounting matters, our business, our efforts to grow our business and increase efficiencies, our efforts to use our resources judiciously, our efforts to implement new financial software, our liquidity and sources of funding, our capital expenditures and our exploration and evaluation of a broad range of possible strategic alternatives.All forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in the forward-looking statements.The forward-looking statements included in this Annual Report on Form 10-K are made only as of the date of this report.We assume no obligation to update any forward-looking statements.Certain factors that could cause actual results to differ include, among others: · our inability to continue as a going concern; · our history of losses, which may continue; · our inability to utilize the funds received in a manner that is accretive; · our inability to generate sufficient funds from operating activities to fund operations; · difficulties in developing and marketing new products; · our inability to prevent or minimize interruptions in our service and interruptions to customer data access, and any related impact on our reputation; · our inability to retain existing recurring customers and attract new recurring customers; · our inability to execute our growth and acquisition strategy; 1 Table of Contents · our dependence on third-party contractors, platforms, software, websites, and technologies used in the creation and maintenance of the FilesAnywhere service; · our exploration and evaluation of a broad range of possible strategic alternatives; and · general economic conditions, including among others, continuing unemployment. For a discussion of these and other risks and uncertainties that could cause actual results to differ materially from those contained in our forward-looking statements, please refer to “Risk Factors” commencing on page 8. In addition, these forward-looking statements are necessarily dependent upon assumptions and estimates that may prove to be incorrect.Accordingly, while we believe that the plans, intentions and expectations reflected in these forward-looking statements are reasonable, we cannot assure you that these plans, intentions or expectations will be achieved.The forward-looking statements included in this report, and all subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf, are expressly qualified in their entirety by the risk factors and cautionary statements discussed in our filings under the Securities Act of 1933, as amended, or the Securities Act, and the Securities Exchange Act of 1934, as amended, or the Exchange Act.We undertake no obligation to update any forward-looking statements to reflect future events or circumstances. PART I Item 1. Description of Business. Our History Immediatek was originally organized as a corporation on August 6, 1998, under the laws of the State of Nevada.On June 8, 2006, Immediatek issued and sold to Radical Holdings LP 4,392,286 shares of Series A Convertible Preferred Stock of Immediatek for an aggregate purchase price of $3.0 million, or $0.68 per share of Series A Convertible Preferred Stock, pursuant to the Securities Purchase Agreement, as amended, by and among Immediatek, Radical Holdings LP and the other parties thereto, referred to herein as the Purchase Agreement.As a result, a change in control of Immediatek occurred because Radical Holdings LP became the beneficial owner of 95% of the outstanding securities entitled to vote on matters required or permitted to be submitted to the stockholders of Immediatek.The shares of Series A Convertible Preferred Stock are convertible into 14,563,804 shares of Immediatek common stock. On August 29, 2007, Immediatek formed a wholly-owned subsidiary, IMKI Ventures, Inc., or IMKI Ventures.IMKI Ventures acquired certain assets from a related party on August 31, 2007.The consideration paid for the acquired assets was 60,514 shares of Immediatek common stock.Those acquired assets were developed into an e-commerce product called RadicalBuy, which was launched in part on October 23, 2007.As of September 30, 2010, we determined that it was in the best interest of Immediatek to cease operation of the RadicalBuy product.Prior to October 1, 2007, Immediatek, through its wholly-owned operating subsidiary, DiscLive, Inc., recorded live content, such as concerts and conferences, and made the recorded content available for delivery to attendees within fifteen minutes after the conclusion of a live event.On October 1, 2007, DiscLive, Inc. ceased retail sales of its products in conjunction with the decision not to further pursue that line of business.It was determined that the Company re-entered the development stage at that time. On July 18, 2008, Immediatek issued and sold to Radical Holdings LP 69,726 shares of Series B Convertible Preferred Stock of Immediatek for an aggregate purchase price of $500,000, or $7.17092619 per share of Series B Convertible Preferred Stock.The shares of Series B Convertible Preferred Stock are convertible into 231,195 shares of Immediatek common stock. On October 13, 2009, Immediatek entered into an Agreement to Amend and Restate Certificates of Designation with Radical Holdings LP.As a result of this agreement, Immediatek filed amended and restated Certificates of Designation, Rights and Preferences for the Series A and Series B Convertible Preferred Stock, which removed a certain portion of the re-pricing mechanism of the convertible feature of the Series A and Series B Convertible Preferred Stock.The result of this amendment is that, generally, should the Company issue new equity securities for additional consideration, that issuance will not result in a change to the conversion price of the Series A or Series B Convertible Preferred Stock. 2 Table of Contents On December 16, 2009, Immediatek, Officeware Corporation, or Officeware, Tim Rice, Chetan Jaitly, Radical Holdings LP, and Radical Investments LP entered into a Stock Exchange Agreement.On April 1, 2010, Immediatek, Officeware, Timothy Rice, Chetan Jaitly, Radical Holdings LP, Radical Investments LP, Darin Divinia, Dawn Divinia, Robert Hart, Kimberly Hart, Martin Woodall and Officeware Acquisition Corporation, or the Merger Sub, entered into an Amendment to the Stock Exchange Agreement, which is referred to herein, as so amended, as the Merger Agreement.Under the Merger Agreement, Merger Sub, a wholly-owned subsidiary of Immediatek, merged with and into Officeware on April 1, 2010.As a result of the merger, Immediatek became the sole shareholder of Officeware and Officeware shareholders received 12,264,256 shares of Immediatek common stock for all of the outstanding shares of stock of Officeware.Radical Investments LP, an affiliate of Radical Holdings LP, owned 24.6% of the Officeware common stock at the time of the merger.Radical Holdings LP owns Immediatek’s Series A and Series B Convertible Preferred Stock.In addition, subject to the terms and conditions of the Merger Agreement, Immediatek issued and sold, and Radical Holdings LP, Darin Divinia, Dawn Divinia, Robert Hart, Kimberly Hart and Martin Woodall collectively purchased, 3,066,064 shares of Immediatek common stock for an aggregate purchase price of $1.0 million, or approximately $0.33 per share.Due to the merger, it was determined that Immediatek ceased to be in the development stage as of April 1, 2010. Our Business Our services and products are primarily offered through Officeware, a direct, wholly-owned subsidiary of the Company.Officeware provides online back-up, file storage and other web-based services for individuals, businesses and governmental organizations.Officeware offers three primary services.First, Officeware operates the website FilesAnywhere.com, primarily designed for individuals and small businesses to allow them to establish a self-service account, enabling them to, among other things, store files on Officeware servers, share and collaborate on documents with other people online, and backup their computers to FilesAnywhere cloud storage.Second, for larger business users, Officeware offers three customized products, called the FilesAnywhere Private Site, Dedicated Server, and Enterprise Server.These corporate offerings are designed to meet the specific requirements of each business customer or organization.The Private Site, Dedicated Server, and Enterprise Server products provide flexible cloud storage and unlimited scalability for users, groups and internet applications, along with client-specific branding and web interfaces, customer data interfaces, and tailored security for mixed corporate environments.Third, Officeware also provides specialized information technology services related to the development of web based databases and data storage on a contract basis for clients. Officeware’s operations are primarily based in Bedford, Texas.Additionally, Officeware has one employee and several consultants performing software maintenance and research and development in India. As a result of services provided to larger business users, our business can depend on one or a few major customers, which could potentially expose the Company to concentration of credit risk.Our revenue and receivables are comprised principally of amounts due from customers throughout the United States. Our principal executive offices are located at 3301 Airport Freeway, Suite 200, Bedford, Texas 76021, and our telephone number is (888) 661-6565. Our Strategy At this time, our primary objectives are to successfully grow the user base for the e-commerce products offered through our Officeware subsidiary.Our vision to achieve that objective includes: · Officeware – Increase Users.We are focused on increasing the number of users of the various online back-up, file storage and other web-based services for individuals, businesses and governmental organizations offered through Officeware.We may pursue aggressive advertising campaigns or other promotions primarily aimed at new users. 3 Table of Contents · Acquisitions.In addition to the Officeware acquisition that was consummated on April1, 2010, we may identify and pursue additional potential acquisition candidates to support our strategy of growing and diversifying our business through selective acquisitions.No assurances can be given, however, that we will be successful in identifying any potential targets and, when identified, consummating their acquisition. · Strategic Alternatives.In February 2014, the Company retained GuideCap Partners LLC as its financial advisor to assist it in exploring and evaluating a broad range of strategic alternatives.No decision has been made to enter into any transaction at this time, and there can be no assurances that this evaluation will result in any specific transactions. The Industry We consider ourselves to be part of the larger cloud computing industry.Our particular niche in this industry continues to evolve. Competition There are companies in this industry that have far more financial resources and a larger market share than us.In order to compete with these companies, we will be required to be innovative and create more attractive functions and features.The Internet provides new, rapidly evolving and intensely competitive channels.We expect competition to intensify in the future.The barriers to entry into these channels are relatively low.Current and new competitors can easily launch online sites at a nominal cost using commercially available software or partnering with any one of a number of successful cloud-based computing companies.Our primary competitors include Amazon, Google, Microsoft, EMC, Box.net, Dropbox.com, Sugarsync, and Carbonite. Developments Developments During 2013 On April 22, 2013, Officeware entered into a Settlement and Assignment Agreement, or Settlement Agreement, with Dropbox, Inc., or Dropbox, in which Officeware and Dropbox agreed to settle the lawsuit filed by Officeware against Dropbox in which Officeware alleged that Dropbox had infringed upon Officeware’s marks and designs.The Settlement Agreement resolves the claims in the lawsuit and all other disputes and potential claims which may arise out of the lawsuit or which relate to the rights to the DROPBOX mark and other related intellectual property, without any admission of liability or culpability on the part of either party.As part of the Settlement Agreement, Officeware agreed to file, and did file, a dismissal that terminates its lawsuit against Dropbox with prejudice.Additionally, Officeware agreed to assign and transfer to Dropbox any rights that Officeware had in the DROPBOX mark and related intellectual property and to stop using such marks, in exchange for a cash payment from Dropbox in the amount of $950,000.Officeware recognized $633,334 of other income after attorney’s fees from the settlement. Laws and Governmental Regulation Patent and Copyright Laws.We may become the subject of infringement claims or legal proceedings by third parties with respect to our current or future products if we do not obtain appropriate licenses.Any such claims could be time-consuming, divert management from our daily operations, result in litigation or cause product shipment delays.Moreover, an adverse outcome in litigation or a similar adversarial proceeding could subject us to significant liabilities to third parties or require us to cease the marketing or use of certain products, any of which could have a material adverse effect on our business and operating results. 4 Table of Contents Governmental Regulation – E-Commerce and the Internet.The e-commerce environment is rapidly changing, and federal and state regulation relating to the Internet and e-commerce is evolving.Laws and regulations have been enacted in many jurisdictions with respect to the Internet, covering issues such as user privacy, pricing, taxation, content, copyrights, distribution, antitrust and quality of products and services, and other jurisdictions are considering imposing additional restrictions.The interpretation and application of these laws are in a state of flux.These laws may be interpreted and applied inconsistently from country to country, and our current policies and practices may not be consistent with those interpretations and applications.Complying with these varying international requirements could cause us to incur substantial costs or require us to change our business practices in a manner adverse to our business.In addition, we are subject to the possibility of security breaches, which themselves may result in a violation of these laws.Additionally, the growth of e-commerce may trigger the development of stricter consumer protection laws.The adoption of such laws or regulations could reduce the rate of growth of the Internet, which could potentially decrease the usage of our website or could otherwise have a material adverse effect on our business.In addition, applicability to the Internet of existing laws governing issues such as taxation, libel, obscenity and personal privacy is uncertain.Although evolving, the vast majority of these laws were adopted prior to the advent of the Internet and related technologies and, as a result, do not contemplate or address the unique issues of the Internet and related technologies.We do not expect that the costs and effects of compliance with environmental laws will have a material impact upon our business. Intellectual Property.While we own intellectual property and expect to continue to protect our intellectual property as permitted under the law, we also rely upon the expertise, innovation and know-how of our employees to develop our technologies and services.We have spent approximately $893,771and $950,417 in 2013 and 2012, respectively, for the research and development of our technologies and services.The following table presents the components of development costs for the years ending December 31, 2013 and 2012. Research and Development Expenses for the years ended December 31, Salaries and benefits $ $ Consulting $ $ Software and supplies $ $ Total $ $ Employees As of December 31, 2013, we had 20 full-time employees.We are not a party to any collective bargaining agreement with a labor union, and we consider relations with our employees to be good. Series A and Series B Convertible Preferred Stock Below is a summary of the material terms of the Series A and Series B Convertible Preferred Stock and certain restrictions imposed upon the Company. Dividends.The holders of the Series A and Series B Convertible Preferred Stock are not entitled to any preferential dividends.Holders of the Series A and Series B Convertible Preferred Stock, however, are entitled to participate on an as-converted basis in any cash dividends declared and paid on shares of our common stock. Liquidation.Upon our liquidation, dissolution or winding up, an acquisition of us that results in the sale of more than 50% of our outstanding voting power, or the sale or exclusive license of all or substantially all of our assets, the holders of the Series A Convertible Preferred Stock, pari passu with Series B Convertible Preferred Stock, are entitled to receive, out of our legally available funds and assets, before any payment is made to any shares of our common stock or other junior stock, an amount per share equal to the greater of: · $0.683015632 per share of Series A Convertible Preferred Stock; and 5 Table of Contents · The amount that the holder of that share of Series A Convertible Preferred Stock would have received had the holder converted that share into shares of our common stock immediately prior to the liquidation event. Upon the liquidation, dissolution or winding up of the Company, including an acquisition of the Company that results in the sale of more than 50% of the outstanding voting power of the Company, or the sale or exclusive license of all or substantially all of the assets of the Company, the holders of the Series B Convertible Preferred Stock, pari passu with Series A Convertible Preferred Stock, will be entitled to receive, out of the legally available funds and assets of the Company, before any payment is made on any shares of Company common stock or other junior stock, an amount per share equal to the greater of: · $7.17092619 per share of Series B Convertible Preferred Stock; and · the amount that the holder of that share of Series B Convertible Preferred Stock would have received had the holder converted that share into shares of Company common stock immediately prior to the liquidation event. If our legally available funds and assets are insufficient to pay the holders of shares of the Series A and Series B Convertible Preferred Stock the full amount to which they are entitled, the holders of the shares of Series A Convertible Preferred Stock and the holders of the shares of Series B Convertible Preferred Stock and the holders of our capital stock that are on parity with the Series A and Series B Convertible Preferred Stock will share ratably in any distribution of our remaining legally available funds and assets. Ranking.The Series A and Series B Convertible Preferred Stock shall, with respect to rights on liquidation, winding up, corporate reorganization and dissolution, rank pari passu with Series A and Series B Convertible Preferred Stock and senior to the shares of Company common stock and other junior stock. Conversion.The shares of Series A and Series B Convertible Preferred Stock are convertible into 14,563,804 and 231,195 shares of our common stock, respectively.An intrinsic value exists for a beneficial conversion feature if the market value of the Company common stock that can be acquired by conversion of the Series A and Series B Convertible Preferred Stock is greater than the carrying value of those shares before issue costs. On June 8, 2006, the Company issued 4,392,286 shares of Series A Convertible Preferred Stock at a per share price of $0.68 to Radical Holdings LP for cash proceeds of $3,000,000.The beneficial conversion feature represents the difference between the fair market value of Company common stock and the conversion price on the date of issuance of the Series A Convertible Preferred Stock, multiplied by the number of shares of common stock that would be received upon conversion.The Company recorded a deemed dividend due to the beneficial conversion price of $3,000,000, which represents the lesser of the proceeds or the value of the beneficial conversion feature. On July 18, 2008, the Company issued 69,726 shares of Series B Convertible Preferred Stock at a per share price of $7.17092619 to Radical Holdings LP for cash proceeds of $500,000.The beneficial conversion feature represents the difference between the fair market value of Company common stock and the conversion price on the date of issuance of the Series B Convertible Preferred Stock, multiplied by the number of shares of common stock that would be received upon conversion.The Company recorded a deemed dividend due to the beneficial conversion price of $205,145, which represents the lesser of the proceeds or the value of the beneficial conversion feature. Voting.The holders of the shares of Series A and Series B Convertible Preferred Stock are entitled to vote on all matters required or permitted to be voted upon by our stockholders.Each holder of a share of Series A or Series B Convertible Preferred Stock is entitled to the number of votes equal to the largest number of full shares of our common stock into which all shares of Series A or Series B Convertible Preferred Stock held by that holder could be converted.Except as required by law on matters requiring class voting, the holders of the Series A and Series B Convertible Preferred Stock and our common stock vote together as a single class. 6 Table of Contents Board of Directors.For so long as any shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement remain outstanding, the holders of a majority-in-interest of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement then outstanding have the right to designate all the persons to serve as directors on our board of directors and our subsidiaries.If the holders of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement then outstanding choose not to designate any directors, the holders of a majority-in-interest of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement then outstanding may appoint a designee to serve as an observer at all meetings of our or our subsidiaries’ boards of directors and their respective committees. Protective Provisions.Unless the directors designated by the holders of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement control our board of directors with respect to all actions, for so long as any shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement remain outstanding, except where the vote or written consent of the holders of a greater number of our shares is required by law or by our articles of incorporation, and in addition to any other vote required by law or by our articles of incorporation, we cannot, and we must cause our subsidiaries not to, as applicable, without the prior vote or written consent of the holders of at least 75% of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement then outstanding: (a)amend our articles or bylaws in any manner that would alter or change any of the rights, preferences, privileges or restrictions of the Series A Convertible Preferred Stock or the shares issuable upon conversion of the Series A Convertible Preferred Stock; (b)reclassify any outstanding securities into securities having rights, preferences or privileges senior to, or on parity with, the Series A Convertible Preferred Stock; (c)authorize or issue any additional shares of capital stock (other than to holders of the Series A Convertible Preferred Stock); (d)merge or consolidate with or into any corporation or other person; (e)sell all or substantially all of our respective assets in a single transaction or series of related transactions; (f) license all or substantially all of our respective intellectual property in a single transaction or series of related transactions; (g)liquidate or dissolve; (h)alter any rights of the holders of the Series A Convertible Preferred Stock or change the size of the board of directors; (i) declare or pay any dividends (other than dividends payable to us or our subsidiaries) on, or declare or make any other distribution, directly or indirectly, on account of, any shares of our common stock now or hereafter outstanding; (j) repurchase any outstanding shares of capital stock; (k)approve or modify by 10% or more the aggregate amount of any annual or other operating or capital budget, or approve or modify by 50% or more any single line item of any such operating or capital budget; (l) increase the salary of any officer or employee or pay any bonus to any officer, director or employee not contemplated in a budget or bonus plan approved by directors designated by the holders of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement then outstanding; (m)retain, terminate or enter into any salary or employment negotiations or employment agreement with any employee or any future employee; 7 Table of Contents (n)incur indebtedness (other than trade payables) or enter into contracts or leases that require payments in excess of $5,000 in the aggregate; (o)make or incur any single capital expenditure; (p)award stock options, stock appreciation rights or similar employee benefits or determine vesting schedules, exercise prices or similar features; (q)make any material change in the nature of our business or enter into any new line of business, joint venture or similar arrangement; (r) pledge our assets or guarantee the obligations of any other individual or entity; (s)recommend approval of any new equity incentive plan; (t) form or acquire any subsidiary, joint venture or similar business entity; or (u)directly or indirectly enter into, or permit to exist, any material transaction with any of our affiliates, any of our directors or officers or any affiliate of our directors or officers, or transfer, pay, loan or otherwise become obligated to give cash, services, assets or other items of value to our affiliates, officers or directors or any affiliate of our officers or directors or commit to do any of the preceding after June 8, 2006, except for employee compensation or for reimbursement of ordinary business expenses. Registration and Other Rights.The Investor’s Rights Agreement entered into on June 8, 2006, in connection with the issuance and sale of the Series A Convertible Preferred Stock, referred to herein as the Investor’s Rights Agreement, grants Radical Holdings LP certain demand, piggy-back and shelf registration rights and sets forth the procedures pursuant to which those rights may be exercised and effected.The Investor Rights Agreement requires that the Company use its best efforts to have such registration, if any, declared effective by the SEC, and there are no penalties associated with the failure to meet the applicable registration requirements. Available Information We currently are subject to the reporting requirements of the Exchange Act, and, therefore, we file annual, quarterly and current reports, proxy or information statements and other information with the Securities and Exchange Commission, or the SEC.You may read and copy any document filed by us with the SEC at the SEC’s public reference room at treet, NE, Room 1580, Washington, DC 20549, on official business days during the hours of 10 a.m. to 3 p.m.Please call the SEC at 1-800-SEC-0330 for further information about the operation of the public reference room.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. Our internet web site is www.immediatek.com.We have posted on our web site our Code of Business Conduct and Ethics, which applies to all of our employees and directors and serves as a code of ethics for our principal executive officer, principal financial officer, principal accounting officer, and other persons performing similar functions. Item 1A.Risk Factors. Risks Related to Our Common Stock The trading price of our common stock is likely to be volatile.The trading prices of the securities of technology companies have been highly volatile, and our common stock has a limited trading history.Factors that could affect the trading price of our common stock include: · our small public float; · market conditions in our industry, the industries of our customers and the economy as a whole; 8 Table of Contents · variations in our operating results; · announcements of technological innovations, new or enhanced services, strategic alliances or significant agreements by us or by our competitors; · gain or loss of significant customers; · recruitment or departure of our key personnel; · the volume of shares of our common stock available for public sale, including for sale by affiliates and other stockholders that own substantial amounts of our common stock; and · adoption or modification of regulations, policies, procedures or programs applicable to our business. In addition, if the market for technology stocks or the stock market in general experiences loss of investor confidence, the trading price of our common stock could decline for reasons unrelated to our business.The trading price of our common stock might also decline as a result of events that affect other companies in our industry even if these events do not directly affect us.Some companies that have had volatile market prices for their securities have had securities class actions filed against them.If a suit were filed against us, regardless of its merits or outcome, it could result in substantial costs and divert management’s attention and resources.This could harm our business, operating results and financial condition.We cannot predict the extent to which investor interest in us will be maintained.Interest in our common stock is necessary for an active, liquid trading market for our common stock.Active trading markets generally result in lower price volatility.The price and trading volumes of our common stock may fluctuate widely due to the limited public market for our common stock. The liquidity of our common stock is affected by its limited trading market.Shares of Immediatek common stock currently are quoted on the OTCQB of the OTC Marketplace under the symbol “IMKI”.There currently is no broadly followed, established trading market for our common stock.An established trading market may never develop or be maintained.Active trading markets generally result in more efficient execution of buy and sell orders.The absence of an active trading market reduces the liquidity of our shares.The trading volume of our common stock, historically, has been limited and sporadic.As a result of this trading activity, the quoted price for our common stock on the OTCQB of the OTC Marketplace is not necessarily a reliable indicator of its fair market value.Further, if we cease to be quoted, holders would find it more difficult to dispose of, or to obtain accurate quotations as to the market value of, our common stock, and the market value of our common stock would likely decline. Our common stock may be subject to regulations prescribed by the SEC relating to “penny stock.”The SEC has adopted regulations that generally define a penny stock to be any equity security that has a market price (as defined in those regulations) of less than $5.00 per share, subject to certain exceptions.If our common stock meets the definition of a penny stock, it will be subject to these regulations, which impose additional sales practice requirements on broker-dealers who sell these securities to persons other than established customers and accredited investors, which generally are institutions with assets in excess of $5.0 million and individuals with a net worth in excess of $1.0 million or annual income exceeding $200,000 (individually) or $300,000 (jointly with their spouse). The effectiveness of our disclosure and internal controls may be limited.Our disclosure controls and procedures and internal control over financial reporting may not prevent all errors and misrepresentations.In the event that there are errors or misrepresentations in our historical financial statements or the SEC disagrees with our accounting, we may need to restate our financial statements.Although we believe our current controls and procedures are adequate, any system of internal controls can only provide reasonable assurance that all control objectives are met.Some of the potential risks involved could include, among others, errors in management judgments, simple errors or mistakes, willful misconduct regarding controls or misinterpretation.There is no guarantee that controls, once implemented, will prevent or detect all material issues or be effective in future conditions, which could materially and adversely impact our financial results in the future. 9 Table of Contents We do not anticipate paying dividends in the foreseeable future, and the lack of dividends may have a negative effect on the price of our common stock.We have never declared or paid any cash dividends or distributions on our common stock.We currently intend to retain our future earnings, if any, to support operations and to finance expansion and, therefore, do not anticipate paying any cash dividends on our common stock in the foreseeable future.In addition, we cannot declare dividends without the consent of holders of the Series A Convertible Preferred Stock.The lack of dividends may have a negative effect on the value of our common stock. Radical Holdings LP has certain registration rights that have been granted to it as part of its investment.Radical Holdings LP may be able to register its shares without registering shares of other stockholders.Under the Investor’s Rights Agreement, Radical Holdings LP was granted certain registration rights.Radical Holdings LP has demand registration rights, which it can exercise on two occasions under the Investor’s Rights Agreement.If, however, this registration is to be an underwritten public offering, and the underwriter believes that the number of shares proposed to be sold will interfere with the successful marketing of Radical Holdings LP’s shares, then the shares available for sale will be reduced first for other stockholders and then for Radical Holdings LP to the number of shares the underwriter has specified. We are exploring and evaluating strategic alternatives for the Company, and there can be no assurance that we will be successful in identifying a strategic alternative, that any such strategic alternative will yield additional value for shareholders or that the process will not have an adverse impact on our business.In February 2014, we announced that we retained GuideCap Partners LLC as financial advisor to assist in exploring and evaluating a broad range of strategic alternatives.No decision has been made to enter into any transaction at this time, and there can be no assurances that this evaluation will result in any specific transactions.The process of exploring strategic alternatives may be time consuming and disruptive to our business operations, and if we are unable to effectively manage the process, our business, financial condition and results of operations could be adversely affected.In addition, identifying and evaluating potential strategic alternatives may result in the incurrence of expenses.No decision has been made with respect to any transaction, and we cannot assure you that we will be able to identify and undertake a transaction that allows our shareholders to realize an increase in the value of their stock or provide any guidance on the timing of such action, if any.Any strategic decision will involve risks and uncertainties, and we cannot assure you that any potential transaction or other strategic alternative, if identified, evaluated and consummated, will provide greater value to our shareholders than that reflected in the current stock price.Any potential transaction would be dependent upon a number of factors that may be beyond our control, including, among other factors, market conditions, industry trends and the interest of third parties in our business.We do not intend to comment regarding the evaluation of strategic alternatives until such time as our board of directors has determined the outcome of the process or otherwise has deemed that disclosure is appropriate.As a consequence, perceived uncertainties related to the future of the Company may result in the loss of potential business opportunities and may make it more difficult for us to attract and retain qualified personnel and business partners. Concentrated Ownership Insiders have substantial control over us and are able to influence corporate matters.Radical Holdings LP, Radical Investments LP, our directors and executive officers and their affiliates beneficially own, in the aggregate, approximately 99% of our voting stock.As a result, these stockholders are able to exercise significant influence over all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our company or its assets.This concentration of ownership limits our stockholders’ ability to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control over us.In addition, Radical Holdings LP has the ability to nominate all of our directors and vote for them.This concentration of ownership may not be in the best interests of all our stockholders. There are restrictive covenants binding upon us that could adversely affect our ability to conduct our operations or engage in other business activities.The terms of the Series A Convertible Preferred Stock and the Investor’s Rights Agreement with Radical Holdings LP contain various restrictive covenants, including, among others, provisions that restrict our ability to: · authorize or issue any additional shares of capital stock (other than to holders of the Series A Convertible Preferred Stock); 10 Table of Contents · declare or pay any dividends (other than dividends payable to us or our subsidiaries) on, or declare or make any other distribution, directly or indirectly, on account of, any shares of our common stock now or hereafter outstanding; · repurchase any outstanding shares of capital stock; · approve or modify by 10% or more the aggregate amount of any annual or other operating or capital budget, or approve or modify by 50% or more any single line item of any such operating or capital budget; · increase the salary of any officer or employee or pay any bonus to any officer, director or employee not contemplated in a budget or bonus plan approved by directors designated by the holders of the shares of the Series A Convertible Preferred Stock originally issued under the Purchase Agreement then outstanding; · retain, terminate or enter into any salary or employment negotiations or employment agreement with any employee or any future employee; · incur indebtedness (other than trade payables) or enter into contracts or leases that require payments in excess of $5,000 in the aggregate; · make or incur any single capital expenditure; · award stock options, stock appreciation rights or similar employee benefits or determine vesting schedules, exercise prices or similar features; · make any material change in the nature of our business or enter into any new line of business, joint venture or similar arrangement; · pledge our assets or guarantee the obligations of any other individual or entity; or · form or acquire any subsidiary, joint venture or similar business entity. Conflicts of Interest.A director who has a conflict of interest with respect to an issue presented to our board will have no legal obligation to abstain from voting upon that issue.We do not have provisions in our bylaws or articles of incorporation that require an interested director to abstain from voting upon an issue, and we do not expect to add provisions in our articles of incorporation and bylaws to this effect.Although each director has a duty of loyalty to us, there is a risk that, should an interested director vote upon an issue in which he or one of his affiliates has an interest, his vote may reflect a bias that could be contrary to our best interests.In addition, even if an interested director abstains from voting, the director’s participation in the meeting and discussion of an issue in which he has, or companies with which he is associated have, an interest could influence the votes of other directors regarding the issue. Risks Related to Our Business and the Industry Our operating results may fluctuate significantly, which makes our future operating results difficult to predict.If our operating results fall below expectations, the price of our common stock could decline.Our annual and quarterly operating results have fluctuated in the past and may fluctuate significantly in the future due to a variety of factors, many of which are outside of our control.Numerous factors may limit our visibility with respect to future business activity, revenues, and operating results, and any forecasts that we may provide of future financial performance will be subject to substantial risks and uncertainties.For example, the continuing economic uncertainty has had an adverse effect on our visibility as customers have reevaluated capital spending budgets in light of the adverse economic conditions and their own financial circumstances.The timing of orders and our ability to recognize revenue under generally accepted accounting principles can also influence our visibility with respect to operating results.Some of our orders are conditional upon customer acceptance criteria or successful testing of our products, and orders placed with many of our customers may generally be terminated unilaterally or may be subject to additional conditions.As a result, predicting when orders will translate to revenue, and consequently predicting our future operating results, is extremely difficult.In addition, our quarterly and annual expenses as a percentage of our revenue may be significantly different from our historical or projected rates, and our operating results in future quarters may fall below expectations. 11 Table of Contents In any quarter, a substantial portion of our revenue may be largely attributable to orders from a limited number of customers.For these reasons, comparing our operating results, particularly our gross profit results, on a period-to-period basis may not be meaningful.You should not rely on our past results as an indication of our future performance. In addition to other risk factors listed in this “Risk Factors” section, factors that may affect or result in period-to-period variability in our operating results include: · reductions in customers’ budgets for cloud storage infrastructure purchases and indefinite delays in their budgeting and purchasing cycles, especially given the continuing economic uncertainty, could have an adverse effect on our business and operating results because the purchase of our products requires our customers to make strategic and capital investment decisions about their storage infrastructures; · aggressive pricing tactics by our competitors could adversely affect our operating results because we may offer our products at a discount to win new business and maintain existing customers, which could decrease our gross margins; · the length of time between our accepting a new customer and the recognition of revenue from that customer, which can be several quarters because orders may contain terms that do not permit us to recognize revenue until certain conditions have been satisfied; · our ability to develop and introduce in a timely manner new services, products and product enhancements that meet customer requirements; and · the timing of product releases or upgrades by us or by our competitors, which could have an adverse effect on our revenue if customers delay orders pending the new release or upgrade. We have a history of net losses.We have incurred losses every year since 2002.As of December 31, 2013, our accumulated deficit was $7,090,872.To become profitable, we must be able to generate sufficient revenues from our operating activity and continue to aggressively manage operating expenses.During fiscal 2014, we expect a decrease in operational expenditures.However, we will continue to invest in our research and development, sales and marketing operations, and, as a result of these expenditures, we will be required to generate revenue in a corresponding manner in order to achieve profitability.If substantial growth in our revenues does not occur, we may not be able to achieve or maintain profitability in the future.The amount of losses we will incur before achieving profitability, and the time required to reach profitability, are both highly uncertain.As a result, our business could be harmed, and our stock price could decline.No assurances can be given that we will ever achieve profitability. We intend to continue focusing on revenue growth and increasing market penetration and international presence at the expense of profitability by re-investing heavily in our operations.Our chosen strategy is to increase our investments in our marketing, services and sales operations and to continue investing significantly in research and development at the expense of profitability.We believe our decision to continue investing heavily in these operations will be critical to our revenue growth.However, we cannot be assured that this strategy will result in any revenue growth.Even if we achieve significant revenue growth, we may continue to experience net losses and operating losses, similar to those we have incurred historically.Additionally, as long as we pursue this strategy, we may not achieve profitability again or, if achieved, we may not be able to sustain profitability. 12 Table of Contents We face significant competition from a number of established companies, which have offered and may continue to offer substantial pricing discounts and pursue other aggressive competitive tactics in order to attract and maintain customers.We face intense competition from a number of established companies that seek to provide storage solutions similar to our solutions.Currently, these competitors include Amazon, Google, Microsoft, EMC, Box.net, Dropbox.com, Sugarsync and Carbonite.Many of these competitors, as well as other potential competitors, have longer operating histories, significantly greater resources, more employees, better name recognition, a larger base of customers and more established customer relations than we have.Consequently, some of these companies have substantial control and influence regarding the acceptance of a particular industry standard or competing technology. In addition, these competitors may also be able to devote greater resources to the development, promotion and sale of products and may be able to deliver competitive products or technologies at a significantly lower initial cost than our products.For example, some of our competitors have offered bundled products and services in order to reduce the initial cost of their storage solution to a customer.Our competitors also may choose to adopt more aggressive pricing policies than we may choose to adopt.For example, some of our competitors have offered their products either at significant discounts or even for free in response to our efforts to market the technological merits and overall cost benefits of our products. Our current or potential competitors may also offer bundled arrangements that include IT solutions that we do not currently offer, but that may be desirable and beneficial features for our current and prospective customers.We also face competition from current and prospective customers that continually evaluate our capabilities against the merits of manufacturing storage products internally.Competition may also arise due to the development of cooperative relationships among our current and potential competitors or third parties, some of which already exist, to increase the ability of their products to address the needs of our prospective customers.Accordingly, it is possible that new competitors or alliances among competitors may emerge and rapidly acquire significant market share. We also have many competitors that have developed competing technologies.We expect our competitors to continue to improve the performance of their current products, reduce their prices and introduce new services and technologies that may offer greater performance and improved pricing compared to our products, any of which could harm our business.In addition, our competitors may develop enhancements to, or future generations of, competitive products that may render our services or technologies obsolete or uncompetitive.These and other competitive pressures may prevent us from competing successfully against current or future competitors. Many of our established competitors have long-standing relationships with key decision makers at many of our current and prospective customers.As a result, we may not be able to compete effectively and maintain or increase our market share.Many of our competitors benefit from established brand awareness and long-standing relationships with key decision makers at many of our current and prospective customers.We expect that our competitors will seek to leverage these existing relationships to discourage customers from purchasing our products.In particular, when competing against us, we expect our competitors to emphasize the importance of data storage retention, the high cost of data storage failure and the perceived risks of relying on products and services from a company with a shorter operating history and less predictable operating results.Additionally, most of our prospective customers have existing storage systems manufactured by our competitors.This gives an incumbent competitor an advantage in retaining the customer because the incumbent competitor already understands the customer’s network infrastructure, user demands and information technology needs.These factors may cause our current or prospective customers to be unwilling to purchase our products and services and instead to purchase the products of our better-known and more established competitors.In the event that we are unable to successfully sell our products and services to new customers, persuade customers of our competitors to purchase our products and services instead, or prevent our competitors from persuading our customers to purchase our competitors’ products, we may not be able to maintain or increase our market share.This would have a negative impact on our future operating results. Our ability to increase our revenue will depend substantially on our ability to attract and retain sales, management and other key personnel, and any failure to attract and retain these employees could harm our future revenues, business, operating results and financial condition.Our ability to increase our revenue will depend substantially on our ability to attract and retain qualified sales personnel.In particular, we anticipate continuing to hire direct sales personnel, and our operating plan assumes that we will be able to attract and retain our sales and other key employees.These positions require candidates with specific backgrounds in the storage industry, and competition for employees with this expertise can be intense.In addition, we believe that there are only a limited number of individuals with the specific skills required for many of our sales and other key positions.We have experienced substantial competition in our hiring efforts and also in our retention efforts as our personnel have been frequently recruited by other companies, including our competitors.As a result, we may be unable to identify, hire, or retain qualified individuals. 13 Table of Contents To the extent that we are successful in hiring new employees to fill these positions, we need a significant amount of time to train the new employees before they can become effective and efficient in performing their jobs.As a result of the difficulty in finding and training qualified candidates, it is critical for us to retain the individuals who currently fill these positions.In particular, because competition for highly skilled sales and engineering employees can be intense in our industry, recruitment practices can be aggressive.Substantial groups of our employees in key functional areas such as sales and systems engineers have been targets of aggressive recruiting efforts, which could reoccur and result in a loss of key employees.Many of the employers with whom we compete for talent, or who may target our employee base, are larger with substantially greater resources than we have and may be able to offer compensation packages or other benefits that we do not provide or that are substantially more lucrative than our operating budgets permit.Any loss of our existing or future sales or other key personnel could harm our business, operating results and financial condition. Our future success depends on our ability to attract and retain key management personnel or to quickly fill any management vacancies that may arise.Our management personnel and other key employees can terminate their employment at any time, and our business could suffer if we are unable to replace any departing management personnel or other key employees.Our future success is also dependent upon our ability to attract additional personnel for all other areas of our organization, including our customer services and finance department.Competition for qualified personnel is intense, and we may not be successful in attracting and retaining such personnel on a timely basis, on competitive terms, or at all.If we are unable to attract and retain the necessary technical, sales and other personnel on a cost-effective basis, we may be unable to grow our business and increase our revenue. Our sales cycle can be long and unpredictable, and our sales efforts require considerable time and expense.As a result, our sales are difficult to predict and may vary substantially from quarter to quarter, which may cause our operating results to fluctuate.Our sales efforts involve substantial education of our current and prospective customers about the use and benefits of our products and services, including their technical merits and capabilities and potential cost savings to the organization as compared to the incumbent storage solutions or other storage solutions that our customers or prospective customers may be considering.This education process can be extremely time consuming and typically involves a significant product evaluation process.Despite the substantial time and money that we invest in our sales efforts, we cannot assure you that these efforts will produce any sales.In addition, purchases by our current and prospective customers are frequently subject to their budget constraints, lengthy approval processes, and a variety of unpredictable administrative, processing and other delays, which have become increasingly prevalent during the continuing economic uncertainty.Our sales cycle may prevent us from recognizing revenue in a particular quarter, is relatively long and costly, and may not produce any sales, which may cause our operating results to fluctuate and harm our business. Our ability to sell our products is highly dependent on the quality of our customer support and services, and any failure to offer high-quality support and services would harm our business, operating results and financial condition.Once our products and services are purchased, our customers depend on our support organization to resolve any issues relating to our products and services.Our products provide mission-critical services to our customers, and a high level of customer support is necessary to maintain our customer relationships. As we grow our business, our ability to provide effective customer support and services will continue to be largely dependent on our ability to attract, train and retain qualified direct customer service personnel.As we continue to expand our operations internationally, our support organization will face additional challenges, including those associated with delivering support, training and documentation in languages other than English. In addition, our sales process is highly dependent on strong referrals from our customers.We believe that communication among our customers is both rapid and frequent.Any failure to maintain high-quality customer support and services, or a market perception that we do not maintain high-quality customer support and services, could harm our reputation, adversely affect our ability to sell our products and services to existing and prospective customers, and could harm our business, operating results and financial condition. 14 Table of Contents If we are unable to protect our intellectual property rights, our competitive position could be harmed and we could be required to incur significant expenses to enforce our rights.We depend on our ability to protect our proprietary technology.We rely on trade secret, patent, copyright and trademark laws and confidentiality agreements with employees and third parties, all of which offer only limited protection.Despite our efforts, the steps we have taken to protect our proprietary rights may not be adequate to preclude misappropriation of our proprietary information or infringement of our intellectual property rights, particularly outside of the United States.Further, the rights granted under any of our issued patents or patents that may be issued in the future may not provide us with proprietary protection or competitive advantages, and, as with any technology, competitors may be able to develop similar or superior technologies to our own now or in the future.Protecting against the unauthorized use of our products, trademarks and other proprietary rights is expensive, difficult and, in some cases, impossible.Litigation may be necessary in the future to enforce or defend our intellectual property rights, to protect our trade secrets or to determine the validity and scope of the proprietary rights of others.This litigation could result in substantial costs and diversion of management resources, either of which could harm our business.Furthermore, many of our current and potential competitors have the ability to dedicate substantially greater resources to enforce their intellectual property rights than we do.Accordingly, despite our efforts, we may not be able to prevent third parties from infringing upon or misappropriating our intellectual property. Claims by others that we infringe their proprietary rights could harm our business.Third parties could claim that our products or technology infringe their proprietary rights.In addition, we have in the past and may in the future be contacted by third parties suggesting that we seek a license to certain of their intellectual property rights that they may believe we are infringing.We expect that infringement claims against us may increase as the number of products and competitors in our market increases and overlaps occur.In addition, to the extent that we gain greater visibility, we believe that we will face a higher risk of being the subject of intellectual property infringement claims.Any claim of infringement by a third party, even those without merit, could cause us to incur substantial costs defending against the claim, and could distract our management from our business.Furthermore, a party making such a claim, if successful, could secure a judgment that requires us to pay substantial damages.A judgment against us could also include an injunction or other court order that could prevent us from offering our products.In addition, we might be required to seek a license for the use of such intellectual property, which may not be available on commercially reasonable terms, or at all.Alternatively, we may be required to develop non-infringing technology, which could require significant effort and expense and may ultimately not be successful.Any of these events could seriously harm our business.Third parties may also assert infringement claims against our customers, resellers and authorized service providers.Any such claims may require us to initiate or defend protracted and costly litigation on their behalf, regardless of the merits of these claims.If any of these claims succeed, we may be forced to pay damages on behalf of our customers, resellers and authorized service providers. We may not generate positive returns on our research and development investments.Developing our products is expensive.Our future plans include significant investments in research and development and related product opportunities.We believe that we must continue to dedicate a significant amount of resources to our research and development efforts to maintain our competitive position.However, our ability to generate positive returns on these investments may take several years, if we are able to do so at all. If we do not successfully anticipate market needs and develop products and product enhancements that meet those needs, or if those products do not gain market acceptance, our business, operating results and financial condition could be adversely affected.We compete in a market characterized by rapid technological change, frequent new product introductions, evolving industry standards and changing customer needs.We cannot assure you that we will be able to anticipate future market needs or be able to develop new products or product enhancements to meet those needs in a timely manner, or at all.For example, our failure to develop additional features that our competitors are able to provide could adversely affect our business.In addition, although we invest a considerable amount of money into our research and development efforts, any new products or product enhancements that we develop may not achieve widespread market acceptance.As competition increases in the cloud storage industry and the information technology industry in general, it may become even more difficult for us to stay abreast of technological changes or develop new technologies or introduce new products as quickly as our competitors, many of which have substantially greater financial and engineering resources than we do.Additionally, risks associated with the introduction of new products or product enhancements include difficulty in predicting customer needs or preferences and transitioning existing products to incorporate new technologies.If we are unable to keep pace with rapid industry, technological or market changes or effectively manage the transitions to new products or new technologies, it could harm our business, operating results and financial condition. 15 Table of Contents We may seek to engage in the acquisition of other companies or assets, all or many of which could be viewed negatively, lead to integration problems, disrupt our business, increase our expenses, reduce our cash, cause dilution to our stockholders and harm our financial condition and operating results.In the future, we may seek to acquire companies or assets that we believe may enhance our market position.We may not be able to find suitable acquisition candidates and we may not be able to complete acquisitions on favorable terms, if at all.If we do complete acquisitions, we cannot assure you that they will not be viewed negatively by customers, financial markets or investors.In addition, any acquisitions that we make could lead to difficulties in integrating personnel and operations from the acquired businesses and in retaining and motivating key personnel from these businesses.Acquisitions may disrupt our ongoing operations, divert management from day-to-day responsibilities and increase our expenses.Any acquisitions may reduce our cash available for operations and other uses and could result in an increase in amortization expense related to identifiable assets acquired, potentially dilutive issuances of equity securities or the incurrence of debt, any of which could harm our business, operating results and financial condition. We are incurring significant costs as a result of operating as a public company, and our management is required to devote substantial time to compliance initiatives.As a public company, we are incurring significant legal, accounting and other expenses that we did not incur as a private company.In addition, the Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, as well as rules subsequently implemented by the SEC, have imposed various requirements on public companies, including requiring changes in corporate governance practices, and may continue to impose new or modified requirements on public companies.Despite our relatively small size, our management and other personnel are required to devote a substantial amount of time to these compliance initiatives.Moreover, these rules and regulations have increased our legal and financial compliance costs and made some activities more time-consuming and costly, particularly relative to the size of our operations. In addition, Sarbanes-Oxley requires, among other things, that we maintain effective internal control over financial reporting and disclosure controls and procedures.In particular, we must perform annual system and process evaluation and testing of our internal control over financial reporting to allow management to report on the effectiveness of our internal control over financial reporting, as required by Section 404 of Sarbanes-Oxley.Our testing may not reveal deficiencies in our internal control over financial reporting that are deemed to be material weaknesses.Our compliance with Section 404 requires that we incur substantial expenses and expend significant management time on compliance-related issues, especially in light of our small size and limited resources relative to larger public companies.If we are not able to comply with the requirements of Section 404, or if deficiencies in our internal control over financial reporting are identified and deemed to be material weaknesses, the market price of our stock could decline and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. If we need additional capital in the future, it may not be available on favorable terms, or at all.We may require, or elect to access, additional capital from equity or debt financing in the future to fund our operations, or respond to competitive pressures or strategic opportunities.We may not be able to secure additional financing on favorable terms, or at all.The terms of additional financing may place limits on our financial and operating flexibility.If we raise additional funds through further issuances of equity, convertible debt securities or other securities convertible into equity, our existing stockholders could suffer significant dilution in their percentage ownership of our Company, and any new securities we issue could have rights, preferences or privileges senior to those of existing or future holders of our common stock.If we are unable to obtain necessary financing on terms satisfactory to us, if and when we require it, our ability to grow or support our business and to respond to business challenges could be significantly limited. 16 Table of Contents Interruption or failure of our information technology and communications systems or services provided by our suppliers could impair our ability to effectively provide our products and services, which could damage our reputation and harm our operating results.The availability of our products and services depends on the continuing operation of our information technology and communications systems.Our servers are vulnerable to computer viruses, break-ins and similar disruptions from unauthorized tampering with our computer systems.Any damage to or failure of our systems could result in interruptions in our service, which could reduce our revenue.Our systems are vulnerable to damage or interruption from earthquakes, terrorist attacks, floods, fires, power losses, telecommunications failures, computer viruses, computer denial of service attacks or other attempts to harm our systems.In addition, our corporate headquarters are located in areas with a high risk of major tornados.The occurrence of a natural disaster or other unanticipated problems at one or more of these locations could result in delays or cancellations of customer orders or the deployment of our products, and lengthy interruptions in our service, any of which could adversely affect our business, operating results and financial condition. If we do not prevent security breaches, we may be exposed to lawsuits, lose customers, suffer harm to our reputation, and incur additional costs.The services we offer involve the transmission of large amounts of sensitive and proprietary information over public communications networks, as well as the processing and storage of confidential customer information.Unauthorized access, computer viruses, accidents, employee error or malfeasance, fraudulent service plan orders, intentional misconduct by computer “hackers”, and other disruptions can occur that could compromise the security of our infrastructure, thereby exposing such information to unauthorized access by third parties and leading to interruptions, delays or cessation of service to our customers.Techniques used to obtain unauthorized access to, or to sabotage systems, change frequently and generally are not recognized until launched against a target.We may be unable to implement security measures in a timely manner or, if and when implemented, these measures could be circumvented as a result of accidental or intentional actions by parties within or outside of our organization.Any breaches that occur could expose us to increased risk of lawsuits, loss of existing or potential customers, harm to our reputation and increases in our security costs.Although we typically require our customers to sign agreements that contain provisions attempting to limit our liability for security breaches, we cannot assure you that a court would enforce any contractual limitations on our liability in the event that one of our customers brings a lawsuit against us as the result of a security breach that they may ascribe to us.The outcome of any such lawsuit would depend on the specific facts of the case and legal and policy considerations that we may not be able to mitigate.In such cases, we could be liable for substantial damage awards that may significantly exceed our liability insurance coverage by unknown but significant amounts, which could seriously impair our financial condition.Additionally, we may decide to negotiate settlements with affected customers regardless of such contractual limitations.The outcome of any such lawsuit would depend on the specific facts of the case and legal and policy considerations that we may not be able to mitigate.In such cases, we could be liable for substantial damage awards that may significantly exceed our liability insurance coverage by unknown but significant amounts, which could seriously impair our financial condition.The laws of some states and countries may also require us to inform any person whose data was accessed or stolen, which could harm our reputation and business.Complying with the applicable notice requirements in the event of a security breach could result in significant costs.We may also be subject to investigation and penalties by regulatory authorities and potential claims by persons whose information was disclosed, even if such person was not actually a customer. Privacy concerns relating to our technology could damage our reputation and deter current and potential users from using our products and services.Since our products and services are web based, we store substantial amounts of data for our customers on our servers (including personal information).Any systems failure or compromise of our security that results in the release of our customers’ data could (i) subject us to substantial damage claims from our customers, (ii) expose us to costly regulatory remediation and (iii) harm our reputation and brand.We may also need to expend significant resources to protect against security breaches.The risk that these types of events could seriously harm our business is likely to increase as we expand our hosting footprint. Regulatory authorities around the world are considering a number of legislative proposals concerning data protection.In addition, the interpretation and application of data protection laws in Europe and elsewhere are still uncertain and in flux.It is possible that these laws may be interpreted and applied in a manner that is inconsistent with our data practices.If so, in addition to the possibility of fines, this could result in an order requiring that we change our data practices, which could have an adverse effect on our business.Complying with these various laws could cause us to incur substantial costs or require us to change our business practices in a manner adverse to our business. Increased Internet bandwidth costs and network failures may adversely affect our operating results.Our success depends in part upon the capacity, reliability, and performance of our network infrastructure, including the capacity leased from our Internet bandwidth suppliers.We depend on these companies to provide uninterrupted and error-free service through their telecommunications networks.Some of these providers are also our competitors.We exercise little control over these providers, which increases our vulnerability to problems with the services they provide.We have experienced and expect to continue to experience interruptions or delays in network service.Any failure on our part or the part of our third-party suppliers to achieve or maintain high data transmission capacity, reliability or performance could significantly reduce customer demand for our services and damage our business. 17 Table of Contents As our customer base grows and their usage of telecommunications capacity increases, we will be required to make additional investments in our capacity to maintain adequate data transmission speeds, the availability of which may be limited or the cost of which may be on terms unacceptable to us.If adequate capacity is not available to us as our customers’ usage increases, our network may be unable to achieve or maintain sufficiently high data transmission capacity, reliability or performance.In addition, our business would suffer if our network suppliers increased the prices for their services and we were unable to pass along the increased costs to our customers. We may be liable for the material that content providers distribute over our network and we may have to terminate customers that provide content that is determined to be illegal, which could adversely affect our operating results and damage our reputation.The law relating to the liability of private network operators for information carried on, stored on, or disseminated through their networks is still unsettled in many jurisdictions.In addition, there are other potential customer activities, such as online gambling and pornography, where we, in our role as an online storage provider, may be held liable as an aider or abettor of our customers.If we need to take costly measures to reduce our exposure to these risks, terminate customer relationships and the associated revenue or defend ourselves against such claims, our financial results could be negatively affected. Government regulation of data networks is largely unsettled, and depending on its evolution, may adversely affect our operating results.We are subject to varying degrees of regulation in each of the jurisdictions in which we provide services.Local laws and regulations, and their interpretation and enforcement, differ significantly among those jurisdictions.These laws can be costly to comply with, can be a significant diversion to management’s time and effort, and can subject us to claims or other remedies, as well as negative publicity.Many of these laws were adopted prior to the advent of the internet and related technologies and, as a result, do not contemplate or address the unique issues that the internet and related technologies produce.Some of the laws that do reference the internet and related technologies have been and continue to be interpreted by the courts, but their applicability and scope remain largely uncertain. In addition, future regulatory, judicial, and legislative changes may have a material adverse effect on our ability to deliver services within various jurisdictions.National regulatory frameworks that are consistent with the policies and requirements of the World Trade Organization have only recently been, or are still being, put in place in many countries.Accordingly, many countries are still in the early stages of providing for and adapting to a liberalized telecommunications market.As a result, in these markets we may encounter more protracted and difficult procedures to obtain any necessary licenses or negotiate interconnection agreements, which could negatively impact our ability to expand in these markets or increase our operating costs in these markets. Concerns about greenhouse gas emissions and the global climate change may result in environmental taxes, charges, assessments or penalties.The effects of human activity on the global climate change have attracted considerable public and scientific attention, as well as the attention of the United States government.Efforts are being made to reduce greenhouse emissions, particularly those from coal combustion by power plants, some of which we may rely upon for power.The added cost of any environmental taxes, charges, assessments or penalties levied on these power plants could be passed on to us, increasing the cost to run our servers.Additionally, environmental taxes, charges, assessments or penalties could be levied directly on us in proportion to our carbon footprint.Any enactment of laws or passage of regulations regarding greenhouse gas emissions by the United States, or any domestic or foreign jurisdiction we perform business in, could adversely affect our operations and financial results. Item 2. Properties. Our corporate headquarters is located at 3301 Airport Freeway, Suite 200, Bedford, Texas 76021.We lease approximately 9,900 square feet at this location.This lease expires on October 31, 2016.We believe this office location will be suitable for our needs for the foreseeable future.We also lease approximately 270 square feet of space in Dallas, Texas as part of a co-location agreement related to servers we operate.Our one employee in India is able to use office space provided by our third-party contractor in India. 18 Table of Contents Item 3. Legal Proceedings. From time to time we may become subject to or involved in proceedings, lawsuits and other claims in the ordinary course of business, including proceedings related to our services, applications and other matters.Such matters are subject to many uncertainties, and outcomes are not predictable with assurance. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. Market Information Shares of Immediatek common stock currently are quoted on the OTCQB of the OTC Marketplace under the symbol “IMKI” and are not currently listed on any exchange.Our shares generally do not trade and the trading price of our shares is not necessarily indicative of the existence of a trading market for our securities or indicative of our value.The following table sets forth, for the periods indicated, the high and low sale prices and bid information, as applicable, of our common stock as reported by OTC Markets Group Inc., for the periods indicated.These prices reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Dividends Paid High Low High Low First Quarter $ $
